NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELMER STEVE FUENTES HERNANDEZ, No.                      14-71200

                Petitioner,                      Agency No. A206-421-638

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N. R. SMITH, Circuit Judges.

      Elmer Steve Fuentes Hernandez, a native and citizen of Honduras, petitions

for review of an immigration judge’s (“IJ”) order affirming the decision of an

asylum officer during expedited removal proceedings. We dismiss the petition for

review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the IJ’s order because it was issued pursuant

to 8 U.S.C. § 1225(b)(1) and none of the exceptions to the restriction on judicial

review of expedited removal orders apply. See 8 U.S.C. § 1252(a)(2)(A)(iii) (“no

court shall have jurisdiction to review” determinations made under 8 U.S.C.

§ 1225(b)(1)(B)); Pena v. Lynch, 815 F.3d 452, 455-56 (9th Cir. 2016) (concluding

this court generally lacks jurisdiction to review removal orders issued pursuant to 8

U.S.C. § 1225(b)(1) and describing the limited exceptions).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   14-71200